DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Momose (US 2008/0156079 A1) (hereinafter Momose) in view of Ishii et al. (WO 2009/066737 A1) (hereinafter Ishii).
Regarding claim 1, Momose teaches a detection cartridge [microchip with detection portion] (Para [0012, 0020]), comprising: a detection tank [204, 206]; a sample tank [205] in communication with the detection tank (Para [0045-0046], see Fig. 2);
N containers [201a, 201b] in communication with the detection tank (see Fig. 2), wherein N is a positive integer greater than or equal to 2 [N=2] (Para [0045-0046], see Fig. 2); and
at least one temporary tank disposed on at least one of N flow paths between the N containers and the detection tank [202a, 202b disposed in first and second flow paths between 201a, 201b and 204, 206], wherein a quantity of the temporary tanks on an nth flow path of the N flow paths is greater than or equal to that on an (n-1)th flow path, and n is a positive integer that is not less than 2 and is not more than N [n=2; second flow path having equal amount of temporary tanks as first flow path] (Para [0045-0046], see Fig. 2).
Momose fails to teach wherein the quantity of the temporary tanks on an nth flow path of the N flow paths is at least two greater than that on an (n-1)th flow path. Ishii teaches a detection cartridge having N containers in communication with a detection tank, wherein a quantity of temporary tanks on an nth flow path in N flow paths is at least two greater than that on an (n-1)th flow path [flow paths of L1, L3, L5, L7 having differing amounts of temporary tanks] (see Figs. 23-1 to 23-8). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the 
Regarding claim 2, Momose in view of Ishii as applied to claim 1 above teaches the claimed invention, in addition to wherein the sample tank is not located on the N flow paths [205 on separate flow path than 201a, 201b] (see Fig. 2).
Regarding claim 3, Momose in view of Ishii as applied to claim 1 above teaches the claimed invention, in addition to wherein the at least one first temporary tank is located at a turning point of the N flow paths [202a, 202b located at turning points in flow paths] (see Fig. 2).
Regarding claim 4, Momose in view of Ishii as applied to claim 1 above teaches the claimed invention, in addition to further comprising a waste tank in communication with the detection tank [203a-203c] (Para [0046], see Fig. 2).
Regarding claim 5, Momose in view of Ishii as applied to claim 4 above teaches the claimed invention, in addition to further comprising a centrifuge tank [208] in communication between the sample tank and the detection tank (see Fig 2).
Regarding claim 6, Momose in view of Ishii as applied to claim 5 above teaches the claimed invention, in addition to wherein the centrifuge tank and the at least one first temporary tank are respectively in communication with the waste tank [208, 202a, 202b connected to 203a, 203b, 203c] (see Fig. 2).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Momose in view of Ishii as applied to claim 1 above, and further in view of Mathies et al. (US 2006/0073484 A1) (hereinafter Mathies).
Regarding claim 7, Momose in view of Ishii as applied to claim 1 above teaches the claimed invention, in addition to further comprising a second temporary tank in communication with the detection tank (see Momose Fig. 2). Momose in view of Ishii fails to teach a capture unit connected to an inner wall of the second temporary tank. Mathies teaches the usage of capture units connected to an inner wall(s) of various chambers for capturing specific analytes (Para [0067], see Fig. 7). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Momose in view of Ishii with Mathies such to further comprise a capture unit connected to an inner wall of the second temporary tank in order to capture specific analytes of interest.
Regarding claim 8, Momose in view of Ishii as applied to claim 1 above teaches the claimed invention, except for further comprising a capture unit connected to an inner wall of the at least one first temporary tank. Mathies teaches the usage of capture units connected to an inner wall(s) of various chambers for capturing specific analytes (Para [0067], see Fig. 7). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Momose in view of Ishii with Mathies such to further comprise a capture unit connected to an inner wall of the at least one first temporary tank in order to capture specific analytes of interest.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Momose in view of Ishii as applied to claim 1 above, and further in view of Yoshimura et al. (WO 2012165006 A1) (hereinafter Yoshimura).
Regarding claims 9-10, Momose in view of Ishii as applied to claim 1 above teaches the claimed invention, except for wherein some of the N flow paths have a shared path, wherein an (n-1)th container in the N containers is located on the shared path between an nth container and the detection tank. Yoshimura teaches a detection cartridge having a detection tank and reagent containers, wherein connecting rectangular chambers act as temporary tanks on a shared flow path (see Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Momose in view of Ishii with Yoshimura such that some of the N flow paths have a shared path, wherein an (n-1)th container in the N containers is located on the shared path between an nth container and the detection tank, in order to allow for mixing of reagents before reaching the detection tank.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Momose in view of Ishii as applied to claim 1 above, and further in view of et al. (US 2010/0262389 A1) (hereinafter Nakanishi) and Rammohan et al. (US 2018/0161772 A1) (hereinafter Rammohan).
Regarding claim 11, Momose in view of Ishii teaches a detection method comprising: utilizing the detection cartridge of claim 1 (see rejection of claim 1 above);

introducing the N reagents into the detection tank via the N flow paths, a rotating speed and a rotating direction is applied to change a relative position of any position on the detection cartridge with respect to an axis of rotation, and a centrifugal force is applied to the sample and the N reagents [applying centrifugal force in x direction to transport the sample and reagents to 204] (Momose Para [0046-0047], see Fig. 2); and detecting a liquid in the detection tank (Momose Para [0047]).
Momose in view of Ishii fails to explicitly teach providing a centrifuge device comprising a driving unit, a platform connected to the driving unit, a turntable disposed on the platform, and the detection cartridge of claim 1 mounted on the turntable. Nakanishi teaches that it is known in the art to utilize a detection device comprising a centrifuge device comprising a driving unit, a platform connected to the driving unit, a turntable disposed on the platform, and a sample in a measuring chamber being placed on the rotating table for applying centrifugal force to the sample (Para [0015-0020]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Momose in view of Ishii with Nakanishi such that the cartridge is utilized in a detection device comprising a centrifuge device comprising a driving unit, a platform connected to the driving unit, a turntable disposed on the platform, and the detection cartridge of claim 1 mounted on the turntable, for the predictable result of applying centrifugal forces to the detection cartridge of claim 1.

Regarding claim 12, Momose in view of Ishii, Nakanishi and Rammohan, as applied to claim 11 above, teaches the claimed invention, in addition to wherein the detection cartridge has an angle of rotation with respect to a reference direction, and the angle of rotation is set according to a flow path in which a position of the liquid is to be changed in the N flow paths (Momose Para [0041], Rammohan Para [0114]).
Regarding claim 13, Momose in view of Ishii, Nakanishi and Rammohan, as applied to claim 12 above, teaches the claimed invention, except for wherein the detection cartridge is located at the angle of rotation, and when the centrifugal force is applied to the sample and the N reagents, a position of the liquid in one part of the N flow paths is changed, and the liquid in the other part of the N flow paths remains at the same position. Rammohan additionally teaches wherein sequential introduction of reagents comprises using centrifugal force to control the position of the liquid in one part of the N flow paths while remaining constant in others (Para [0114]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Momose in view of Nakanishi and Rammohan such that the detection 
Regarding claim 14, Momose in view of Ishii, Nakanishi and Rammohan, as applied to claim 11 above, teaches the claimed invention, in addition to wherein the detection cartridge further comprises a centrifuge tank [208] in communication between the sample tank and the detection tank (see Momose Fig. 2).
Regarding claim 15, Momose in view of Ishii, Nakanishi and Rammohan, as applied to claim 11 above, teaches the claimed invention, in addition to further comprising a waste tank in communication with the detection tank [203a-203c] (Para [0046], see Fig. 2).
Regarding claim 16, Momose in view of Ishii, Nakanishi and Rammohan, as applied to claim 15 above, teaches the claimed invention, except for wherein the step of introducing the N reagents into the detection tank sequentially via the N flow paths comprises: introducing a liquid in an (n-1)th flow path into the detection tank; introducing the liquid in the detection tank into the waste tank; and introducing a liquid in an nth flow path into the detection tank. 
Rammohan additionally teaches sequential introduction of liquids from various chambers in a detection device, including different chambers designed for functions such as sample collection, sample preparation, reagent reservoir, volume metering, mixing, reaction, sample/reagent sedimentation, detection, and/or waste collection (Rammohan Para [0050, 0066]), wherein the sequence of the chambers may be tailored to the particular analyte or targets being detected and reagents used, such as 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Momose in view of Ishii, Nakanishi and Rammohan such that the introduction of N reagents into the detection tank sequentially comprises introducing a liquid in an (n-1)th flow path into the detection tank; introducing the liquid in the detection tank into the waste tank; and introducing a liquid in an nth flow path into the detection tank, ink order to divert excess sample from a chamber to waste before introducing a reagent.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Momose in view of Ishii, Nakanishi and Rammothan, as applied to claims 11 and 15 above, and further in view of Mathies.
Regarding claim 17, Momose in view of Ishii, Nakanishi and Rammothan, as applied to claim 15 above teaches the claimed invention, in addition to further comprising a second temporary tank in communication with the detection tank (see Momose Fig. 2). Momose in view of Ishii, Nakanishi and Rammothan fails to teach a capture unit connected to an inner wall of the second temporary tank. Mathies teaches the usage of capture units connected to an inner wall(s) of various chambers for capturing specific analytes (Para [0067], see Fig. 7). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Momose in view of Ishii, Nakanishi and Rammothan with Mathies such to further comprise a capture unit connected to an inner wall of the second temporary tank in order to capture specific analytes of interest.
18, Momose in view of Ishii, Nakanishi, Rammothan, and Mathies as applied to claim 17 above teaches the claimed invention, in addition to before the liquid in the detection tank is introduced into the waste tank: introducing the liquid in the detection tank into the secondary temporary tank; and returning the liquid in the second temporary tank to the detection tank [waste storing portion 203b receiving excess reagent from 202b] (Momose Para [0046]).
Regarding claim 19, Momose in view of Ishii, Nakanishi and Rammothan, as applied to claim 11 above teaches the claimed invention, except for further comprising a capture unit connected to an inner wall of the at least one first temporary tank. Mathies teaches the usage of capture units connected to an inner wall(s) of various chambers for capturing specific analytes (Para [0067], see Fig. 7). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Momose in view of Ishii, Nakanishi and Rammothan with Mathies such to further comprise a capture unit connected to an inner wall of the at least one first temporary tank in order to capture specific analytes of interest.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Momose in view of Nishii, as applied to claim 1 above, and further in view of Nakanishi.
Regarding claim 20, Momose in view of Nishii as applied to claim 1 above teaches the detection cartridge of claim 1 (see rejection above) and that the cartridge is subject to applied centrifugal forces (Para [0041]). Momose in view of Nishii fails to explicitly teach a detection device comprising a centrifuge device comprising a driving unit, a platform connected to the driving unit, a turntable disposed on the platform, and the detection cartridge of claim 1 .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861